Lipscomb, J.
The only error relied on b3r the plaintiff in error is the overruling' his motion in the court below for a new trial, and the only ground on which he supposes a new trial ong-ht to have been granted is the irregularity of the jury, as shown by the affidavit of one of their body. The facts disclosed by the affidavit, even if it had been proper to have received it, show nothing from which it would appear or reasonably be presumed that an improper influence had been exerted in the formation of their verdict.
Judgment affirmed.